OFFICIAL NOTICE FROM C0mj4)F,CRIMINAUA|lPe?Cr>e^te

                   OFFICIAL
                   STATE 0?'fM«&
             • PENALTY FORil y j i ™ .,. 1R  $qa OR5
    3/6/2015   PRiVATEUSE^ V"^^^§ ooo655745s marii*1"5
    GOFFNEY, HARRY               Tr. Gt Nia.JS^4.14'sAs mailed from zifWR*82=367-G
    On this day, the application for. 11.07 Writ of Habeas Corpus has been received'
    and presented to the Court.                            n
                                                        Ou              Abel Acosta, Clerk
                                                         lot-
                                  HARRY GOFFNEY
                                                                 >1




iEB'r-4,